     Case 2:20-cv-01266-TLN-AC Document 48 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SAMUEL R. SPENCER,                                No. 2:20-cv-01266 TLN AC
11                       Plaintiff,
12           v.                                         ORDER
13    ROBERT F. SINCLAIR, et al.,
14                       Defendants.
15

16          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

17   the undersigned pursuant to Local Rule 302(c)(21). On January 21, 2021, plaintiff filed a motion

18   for leave to file overlength briefing related to a post-judgment motion. ECF No. 47. Plaintiff’s

19   case is closed. ECF No. 46. Plaintiff is advised that documents filed by plaintiff since the closing

20   date, with the exceptions of proper post-judgment motions pursuant to Fed. R. Civ. P. 59(e) or

21   Fed. R. Civ. P. 60, will be disregarded and no orders will issue.

22          Plaintiff’s motion to file excess pages does not specify what type of motion he

23   contemplates. However, based on plaintiff’s excessive filing in this case and the fact that the

24   court has already found itself to be without jurisdiction, the undersigned sees no good cause to

25   allow plaintiff to file any overlength briefs. Accordingly, plaintiff’s motion at ECF 47 is

26   DENIED.

27   DATED: January 22, 2021

28
